Name: Commission Regulation (EC) No 1424/98 of 3 July 1998 amending Reglation (EEC) No 689/92 fixing the procedures and conditions for the taking-over of cereals by intervention agencies
 Type: Regulation
 Subject Matter: trade policy;  consumption;  plant product
 Date Published: nan

 Avis juridique important|31998R1424Commission Regulation (EC) No 1424/98 of 3 July 1998 amending Reglation (EEC) No 689/92 fixing the procedures and conditions for the taking-over of cereals by intervention agencies Official Journal L 190 , 04/07/1998 P. 0014 - 0015COMMISSION REGULATION (EC) No 1424/98 of 3 July 1998 amending Regulation (EEC) No 689/92 fixing the procedures and conditions for the taking-over of cereals by intervention agenciesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof,Whereas, when verifying the weight by volumetric measuring, account should also be taken of any differences in the rates of various impurities compared with the rate observed during weighing;Whereas the minimum criteria for intervention are important instruments for conducting policy to improve the quality of Community production; whereas production quality will become more and more important in a market increasingly open and competitive;Whereas, in the case of durum wheat, the rate of loss of vitreous aspect is determined for the yield in groats and meal, the main products processed from this cereal; whereas to facilitate the disposal of the intervention product to processing industries in cases of resale on the internal market, this rate of loss of vitreous aspect should be adjusted;Whereas in the case of rye, there has been an appreciable increase in production and disproportionate deliveries to intervention, given the share of rye production in cereal production as a whole;Whereas it is recognised that the deliveries to intervention involve primarily fodder rye; whereas this trend should be counteracted by setting the minimum criteria at a level closer to bread-making quality;Whereas, with a view to balance, the minimum quality for common wheat should also be adjusted;Whereas Commission Regulation (EEC) No 689/92 (3), as last amended by Regulation (EC) No 23/98 (4), fixes the conditions for the taking over of cereals into intervention; whereas it is therefore necessary to amend this Regulation;Whereas the Management Committee for Cereals has not delivered an opinion within the time limit laid down by its chairman,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 689/92 is amended as follows:1. the first indent in the second subparagraph of Article 3(6)(b) is replaced by:'- the rate to be recorded shall be that entered in the stock records, adjusted, where appropriate, to take account of any difference between the moisture content and the rate of various impurities (Schwarzbesatz) recorded at the moment of weighing and those determined on the basis of the representative sample,`;2. the Annex is replaced by the Annex hereto.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 3 July 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 181, 1. 7. 1992, p. 21.(2) OJ L 126, 24. 5. 1996, p. 37.(3) OJ L 74, 20. 3. 1992, p. 18.(4) OJ L 4, 8. 1. 1998, p. 48.ANNEX 'ANNEX>TABLE>`